HER CURIAM.
'• Upon a former appeal the law of this case was laid down, viz., that the •company was -expressly exempt by the- contract of insurance from liability for death resulting wholly or in part, directly or indirectly, from bodily ■disease; and further, that it was conclusively established by the evidence that at the time the policy was issued,' and at the' time of the death of the assured he was affected with diabetes, and that such . disease directly cooperated with the injury in causing his death. 95 Minn. 77, 103 N. W. 735, 884.
The cause having been remanded for a new trial, the trial court directed the jury to return a verdict in favor of respondent, upon the ground that the evidence was, substantially the same as submitted upon the former appeal. From a careful consideration of all the evidence in the ease, we are entirely satisfied that only one result is possible, and that is that the injured man was afflicted with diabetes at the time of his injury, and "that the disease, aggravated by the injury, was the cause of his death.
During the examination of appellant, testifying as to the condition of the assured, the following question was asked: “Q. What manifestations of pain did he make? A. Why he held up his hand all the time. He said the pain was unbearable.” The latter part of the answer was stricken out, and was assigned as error. The witness- further answered that the assured said: “I cannot stand this pain much longer.” This was also stricken out and assigned as error. But the witness went on and described minutely the conduct of the assured, and was permitted to testify that he groaned with pain, that he was very restless and walked the floor, that he held his hand most ■of. the time, that he tossed in bed, that the pain was in his hand and arm, and later in his shoulder and across his chést. Conceding that the two expressions stricken out might be considered manifestations or expressions of pain, and admissible in evidence, in. view of the'further complete and minute *542account of the conduct of the assured, as detailed by the witness, and in-view of all the evidence in the case, no prejudice resulted from the rulings. Had those expressions been received in evidence, they could not have affected-the result.
Order affirmed.
JAGGARD, J., took no part.